08/19/2021


                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: PR 21-0001

                                       PR 21-0001
                                   _________________

 BAXTER L. WATERS,

              Plaintiff,

       vs.                                                         ORDER

 ASHLEY M. WATERS,

              Defendant.
                                   _________________

       Defendant Ashley M. Waters has filed an affidavit in support of her request to
disqualify the Honorable Yvonne Laird from presiding in Cause No. DR-2019-13 in the
Seventeenth Judicial District Court, Phillips County, pursuant to § 3-1-805, MCA.
       Section 3-1-805, MCA, provides that an affidavit for disqualification for cause must
allege facts showing personal bias or prejudice of the presiding judge. Waters alleges that
Judge Laird has a conflict of interest because she is “friends with [Plaintiff Baxter L.
Waters’s] entire family.” Waters offers no factual support for this allegation and the only
evidence she offers of personal bias or prejudice is dissatisfaction with Judge Laird’s
rulings on the parties’ parenting plan and an order that Waters pay child support. These
allegations cannot support disqualification as § 3-1-805(1)(b), MCA, provides in part that
the affidavit will be deemed not to have been made in good faith if it is based solely on
rulings in the case which can be addressed in an appeal from the final judgment. Since
Judge Laird’s rulings can be addressed in an appeal, Waters has not demonstrated grounds
for disqualification.
       THEREFORE,
       IT IS ORDERED that the motion to disqualify Judge Laird is VOID and thereby
DENIED.
      The Clerk is directed to provide copies of this Order to the Clerk of the District
Court of Phillips County for notification to all parties in Cause No. DR-2019-13, and to
the Honorable Yvonne Laird.




                                           2                               Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                August 19 2021